Appeal by the defendant from two judgments of the County Court, Westchester County (Murphy, J.), both rendered May 18, 1995, convicting him of attempted assault in the first degree and criminal possession of a weapon in the third degree under Indictment No. 94-00945, and attempted escape under Indictment No. 94-01296, upon his pleas of guilty, and imposing sentences, and from an amended judgment of the same court, also rendered May 18, 1995, revoking a sentence of probation, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fifth degree.
Ordered that the judgments and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Ritter, Sullivan, Altman and Mc-Ginity, JJ., concur.